Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 8, 12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polit et al. (US20140215696A1), hereinafter Polit. 

As to Claim 1, Polit teaches a face mask system ( Figure 1) comprising: a mask body for covering a portion of a face of a user ( abstract); an ear strap( first and second engaging member 110, [0008], [0023]) attached to the mask body and configured to engage an ear of a user( Figure 1) and hold the mask body in front of the mouth of the user [0025]; and a hearing aid holder comprising a holding member configured to releasably hold a hearing aid, [0024] teaches a first and second hearing protector securing member, for example, loops 120,125 are provided and each respectively fixes to the first and second mask securing members 110, 115. First and second hearing protectors, for example, first and second ear plugs 130, 135, are fixed to the respective first and second hearing protector securing members 120, 125. [0029] and Figure 5 teaches the hearing protector 130, 135 is provided with an attachment point, for example, orifice 140 in which the ear hearing protector securing member 120, 125 penetrates to retentively engage the ear hearing protector 130, 135. [0030] In preferred embodiments, depicted in FIGS. 3-6, the hearing protector securing members 120, 125 are removably, retentively secured to the mask securing members 110, 115 (FIG. 1) or 210 (FIG. 6), with a removable attachment member. The removable attachment member may be, for example, a hook and loop member 160 (FIG. 3), a clip 162 (FIG. 4), or a snap 164 (FIG. 5). The hearing protector securing members 120, 125 are not limited to loops, for example they may be, for example, a tether 166 as depicted in FIG. 6. See at least [0030].
As to Claim 8, Polit teaches the limitations of Claim 1, and wherein the hearing aid holder is configured to be releasably coupled to the ear loop, Polit teaches First and second hearing protectors, for example, first and second ear plugs 130, 135, are fixed to the respective first and second hearing protector securing members 120, 125. [0029] and Figure 5 teaches the hearing protector 130, 135 is provided with an attachment point, for example, orifice 140 in which the ear hearing protector securing member 120, 125 penetrates to retentively engage the ear hearing protector 130, 135. [0030] In preferred embodiments, depicted in FIGS. 3-6, the hearing protector securing members 120, 125 are removably, retentively secured to the mask securing members 110, 115 (FIG. 1) or 210 (FIG. 6), with a removable attachment member. The removable attachment member may be, for example, a hook and loop member 160 (FIG. 3), a clip 162 (FIG. 4), or a snap 164 (FIG. 5). The hearing protector securing members 120, 125 are not limited to loops, for example they may be, for example, a tether 166 as depicted in FIG. 6. See at least [0030].
As to Claim 12, Polit teaches a hearing aid holder for a face mask comprising a holding member configured to releasably hold a hearing aid, [0024] teaches a first and second hearing protector securing member, for example, loops 120,125 are provided and each respectively fixes to the first and second mask securing members 110, 115. First and second hearing protectors, for example, first and second ear plugs 130, 135, are fixed to the respective first and second hearing protector securing members 120, 125; wherein the hearing aid holder is configured to be detachably coupled to an ear loop of the face mask [0030] In preferred embodiments, depicted in FIGS. 3-6, the hearing protector securing members 120, 125 are removably, retentively secured to the mask securing members 110, 115 (FIG. 1) or 210 (FIG. 6), with a removable attachment member. The removable attachment member may be, for example, a hook and loop member 160 (FIG. 3), a clip 162 (FIG. 4), or a snap 164 (FIG. 5). The hearing protector securing members 120, 125 are not limited to loops, for example they may be, for example, a tether 166 as depicted in FIG. 6. See at least [0030].
As to Claim 20, Polit teaches the limitations of Claim 12, wherein the hearing aid holder(120, 125) comprises a groove ( hearing aid holder in the form of loops , [0024]) to receive the ear loop of the face mask ( 110, 115, Figure 1) and releasably retain the ear loop of the face mask, the hearing protector securing members 120, 125 are removably, retentively secured to the mask securing members 110, 115 (FIG. 1) or 210 (FIG. 6), with a removable attachment member. The removable attachment member may be, for example, a hook and loop member 160 (FIG. 3), a clip 162 (FIG. 4), or a snap 164 (FIG. 5). The hearing protector securing members 120, 125 are not limited to loops, for example they may be, for example, a tether 166 as depicted in FIG. 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 2, 3, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Polit (US 20140215696) in view of Wallace, Keith (GB 1009818), hereinafter Wallace. 
As to Claim 2, Polit teaches the limitations of Claim 1, but does not explicitly teach wherein the holding member of the hearing aid holder comprises a pocket configured to releasably hold at least a portion of the hearing aid therein. However, Wallace in related field (face masks) teaches a miniature microphone and receiver headset 10 fitted to a face mask where the headset 10 includes microphone and receiver cavities held therein by a layer of plastic or potting material. The microphone and receiver are used for hearing aids. See at least page 2, lines 21-35, Figures 1, 2.  It would have been obvious to one of ordinary skill in the art, before the effective filing date to modify Polit such that the hearing aid holder as shown as 160, 162,164,166 on Figure 6, [0030] is formed in a headset combined with a face mask, and where is headset further provide storage of the hearing aid when not in use. 
As to Claim 3, Polit in view of Wallace teaches the limitations of Claim 2, and wherein the pocket is configured to expose a portion of the hearing aid when the hearing aid is positioned within the pocket, However, Wallace in related field (face masks) teaches a miniature microphone 19 and receiver 20 headset 10 fitted to a face mask where the headset 10 includes microphone and receiver cavities held therein by a layer of plastic or potting material. The microphone and receiver are used for hearing aids. See at least page 2, lines 21-35, Figures 1, 2, As shown on Figure 1, the microphone and receiver are exposed. 
As to Claim 7, Polit teaches the limitations of Claim 1, but does not explicitly teach wherein the hearing aid holder is permanently attached to the ear loop and configured to be positioned behind the ear of the user when the ear loop is engaged around the ear of the user, However, Wallace in related field (face masks) teaches a miniature microphone 19 and receiver 20 headset 10 fitted to a face mask where the headset 10 includes microphone and receiver cavities held therein by a layer of plastic or potting material. The microphone and receiver are used for hearing aids. See at least page 2, lines 21-35, Figures 1, 2, As shown on Figure 1, the cavities are permanently built into the headset 10 and the headset is positioned behind the ear of user. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to permanently attach the hearing aid holder to the face mask for securing the hearing aids even when not in use. 

As to Claim 13, Polit teaches the limitations of Claim 12, but does not explicitly teach wherein the holding member of the hearing aid holder comprises a pocket configured to releasably hold at least a portion of the hearing aid therein. However, Wallace in related field (face masks) teaches a miniature microphone and receiver headset 10 fitted to a face mask where the headset 10 includes microphone and receiver cavities held therein by a layer of plastic or potting material. The microphone and receiver are used for hearing aids. See at least page 2, lines 21-35, Figures 1, 2.  It would have been obvious to one of ordinary skill in the art, before the effective filing date to modify Polit such that the hearing aid holder as shown as 160, 162,164,166 on Figure 6, [0030] is formed in a headset combined with a face mask, and where is headset further provide storage of the hearing aid when not in use. 
As to Claim 14, Polit in view of Wallace teaches the limitations of Claim 13, and wherein the pocket is configured to expose a portion of the hearing aid when the hearing aid is positioned within the pocket, However, Wallace in related field (face masks) teaches a miniature microphone 19 and receiver 20 headset 10 fitted to a face mask where the headset 10 includes microphone and receiver cavities held therein by a layer of plastic or potting material. The microphone and receiver are used for hearing aids. See at least page 2, lines 21-35, Figures 1, 2, As shown on Figure 1, the microphone and receiver are exposed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651